On June 9,1992, the Defendant was sentenced to ten (10) years for Count I, Assault; ten (10) years for Count II, Aggravated Kidnapping; Count III, forty (40) years for Sexual Intercourse Without Consent; plus an additional ten (10) years for the use of a weapon while committing the other offenses. Said Sentences are to be served consecutively. The Defendant shall be given credit for 198 days time served. The Defendant is designated as a dangerous offender for the purposes of parole eligibility. The Defendant shall be ineligible for parole for the first thirty (30) years of this sentence, and several conditions were also imposed in the June 9,1992 Judgment.
On March 12, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Patricia Day-Moore, Legal Intern from the Montana Defender Project. The state was represented by Patrick Paul, County Attorney from Great Falls, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed, however, the ineligible for parole for thirty (30) years designation shall be removed. All other aspects of the Sentence imposed by Judge McKittrick on June 9,1992, shall remain the same as originally imposed.
The reasons for the decision are:
1. As a non-citizen of the United States, the Defendant will undoubtedly be deported back to Jamaica upon his release from the Montana State Prison.
2. The Defendant’s long-term incarceration deprives him of the possibility of entering any rehabilitation program at Montana State Prison, thereby negating the possibility of adding good-time.
3. Under the present system the Defendant will probably have to serve in excess of twenty (20) years before becoming eligible for parole.
4. The amendment will give the Defendant some hope of completing the sentence imposed.
Hon. Robert Boyd, Acting Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank Patricia Day-Moore, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court. The Board also wishes to thank Pat Paul for appearing on behalf of the State of Montana.